Citation Nr: 1128275	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from July 1949 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, wherein the RO denied claims of service connection for a low back disability, hearing loss, and tinnitus.

In May 2010, the Board remanded the claim of service connection for a low back disability to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board also remanded the claims of service connection for hearing loss and tinnitus.  The remand instructed the AOJ to issue a statement of the case (SOC) in connection with those issues because the Veteran had submitted a timely notice of disagreement with April 2007 and October 2007 rating decisions that denied entitlement to service connection for hearing loss and tinnitus.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In April 2011, the AOJ issued a SOC pursuant to the remand.  In May 2011, the Veteran submitted a statement that was accepted as a substantive appeal of the two claims.  Therefore, the hearing loss and tinnitus claims are properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claim of service connection for a low back disability.  The claims of service connection for hearing loss and tinnitus are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have a low back disability that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim of service connection for a low back disability has been accomplished.  Through a March 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this low back disability issue.  The Veteran's available service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Topeka, Kansas, and Kansas City, Missouri.  Available VA records, dated prior to November 2005 and after January 2007, were obtained pursuant to the Board's May 2010 remand.  Notably, the Kansas City VAMC indicated that there were no archived records dating from the 1950's.  Additionally, pursuant to the Board's remand, a follow-up request was made to the Naval Medical Center (Balboa) in San Diego, California, for clinical and hospitalization records with a date range of August 1951 to September 1951.  The response from the records custodian was that no records were found.  Given the responses to these requests that additional records do not exist, a remand for further requests is not necessary as they would be futile.  See 38 C.F.R. § 3.159(c)(2).  The Veteran was notified of the inability to obtain other records from the VAMCs and Balboa by way of a November 2010 letter.  See 38 C.F.R. § 3.159(e).

In November 2011, pursuant to the Board's May 2010 remand, the Veteran was provided a VA spine examination in connection with his claim, the report of which is of record.  That examination report contains sufficient evidence by which to decide the claim regarding the possible relationship between any current low back disability and the Veteran's military service.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he injured his back during military service and that he was treated at Balboa Naval Hospital.  Specifically, He states that he injured his back aboard the USS Alvin C. Cockrell.  The Veteran states that the injury occurred when he lifted 5-inch shells from a storage rack to a lift that transferred the shells to the ship's guns.  He believes that any current low back disability is a result of the in-service injury.  Thus, the Veteran contends that service connection is warranted for a low back disability.

The available service treatment and personnel records are negative for any reference to a low back injury or to the low back in general other than normal entrance and separation examinations.  However, a personnel record entry documents that, on August 26, 1951, the Veteran was transferred from the USS Alvin C. Cockrell to the United States Naval Hospital in San Diego, California.  A separate entry dated September 13, 1951, shows that the Veteran was transferred from that facility after being in the hospital for 18 days.  The reason for the hospitalization is not documented and any clinical records that were created are not available for review.

Post-service records show that the Veteran receives regular treatment from the Topeka and Kansas City VAMCs.  The records do not show any treatment for a low back disability.  VA treatment records dated from 2008 to 2010 reflect that the Veteran denied experiencing back pain.

In January 2011, the Veteran underwent a VA spine examination.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  The examiner noted the references in the service records to the 1951 hospitalization at Balboa and that there was no additional medical notes concerning the hospitalization.  The Veteran reported to the examiner that he had a "lifting" injury to his back during service.  However, instead of an injury when lifting gun shells, he reported that the lifting injury occurred while he was on leave.  Significantly, the Veteran reported that he had not had back pain since that time.  X-rays of the back showed degenerative osteoarthritic changes involving the lumbosacral spine.  The examiner provided a diagnosis of a history of low back pain that had resolved.  The examiner gave the opinion that the Veteran does not have a low back disability that was caused by or a result of his military service.  The examiner noted that the Veteran denied experiencing pain since the hospitalization in 1951 and had been pain free for 40 years.

In consideration of the evidence of record, the Board finds that the Veteran does not have a low back disability that is attributable to his active military service.  Although there is no documented in-service injury to the back, the Veteran is competent to report factual matters of which he had first hand knowledge, such as having his low back injured when lifting gun shells.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, in the Veteran's case, his statements regarding the circumstances of an in-service injury are not credible because he reported to the VA examiner that he experienced a lifting injury while on leave.  This is inconsistent with his previous statements concerning a low back injury while lifting gun shells.  

Despite the Veteran's inconsistent statements, the VA examiner, in forming his opinion, appeared to believe that the Veteran experienced a low back injury during military service.  Even so, the examiner gave the opinion that the Veteran does not now have a low back disability that was caused by or the result of service.  The examiner's opinion is persuasive as it finds support in the record and there is no other medical opinion on the matter.  The examiner pointed to the fact that the Veteran had not experienced any low back pain since any in-service low back injury.  This is consistent with the Veteran's own statements to the examiner and the VA treatment records that reflect that the Veteran did not experience low back pain.  Thus, the medical and lay evidence does not support a continuity of symptomatology.  The existence of an in-service injury alone is not sufficient to substantiate a service connection claim.  The examiner concluded that any low back pain the Veteran had experienced in service had resolved.  Thus, the evidence does not show that the Veteran has a low back disability that is the result of disease or injury incurred in service.  Consequently, the Board concludes that service connection is not warranted for a low back disability on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the lumbosacral spine manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative osteoarthritic changes were first seen by x-ray evidence at the January 2011 VA examination, which occurred nearly 60 years after service.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as March 23, 1954-one year after separation from service).  Thus, service connection is not warranted for arthritis of the lumbosacral spine on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his active military service.  He states that he was subjected to excessively loud noises during the performance of his duties in the United States Navy.  Specifically, the Veteran states that the noise exposure was from the USS Alvin C. Cockrell's diesel engine in the boiler room and from the firing of 5-inch guns.  He believes that any current hearing loss and tinnitus are related to the in-service noise exposure; thus, he contends that service connection is warranted.

The Veteran's service treatment records are negative for treatment for, or a diagnosis of, hearing loss or tinnitus.  There is no explicit documentation of exposure to loud noises.  His entrance and separation examinations were normal regarding his ears and hearing, including normal whispered voice testing.

As noted previously, the Veteran is competent to report factual matters of which he has first hand knowledge, such as exposure to loud noises.  See Washington, 19 Vet. App. at 362.  His personnel records document that he served aboard the USS Alvin C. Cockrell.  A ship history shows that the USS Alvin C. Cockrell was a destroyer with 5-inch guns.  The Veteran has presented consistent and seemingly credible lay statements regarding in-service exposure to loud noise.  Thus, the Board finds that the Veteran was as likely as not subjected to loud noises during his active military service as alleged.

Records from the Topeka and Kansas City VAMCs contain a November 2005 audiology consultation record showing a diagnosis of bilateral sensorineural hearing loss.  The record also indicates that the Veteran has had constant bilateral tinnitus for many years.  Subsequent records reflect that the Veteran was provided with hearing aids.

The Board notes that VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's representative argues that the claims should be remanded because the Veteran was not afforded a VA examination or opinion.  In light of the evidence suggestive of in-service noise exposure, evidence of a current disability, and at least an indication that the two may be related, the Board finds that a remand for a VA medical examination and opinion is warranted.

The Veteran should therefore be scheduled for a VA audiological examination in order to determine whether he in fact has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385 (2010).  The existence of tinnitus should also be documented by the examination.  In addition to the audiological examination, a medical nexus opinion should be requested from the examiner in order to determine whether any identified hearing loss or tinnitus is related to the Veteran's in-service noise exposure.

It appears that the Veteran continues to receive treatment at the Topeka and Kansas City VAMCs.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since November 2010) from the Topeka and Kansas City VAMCs and associate the records with the claims folder.

2.  Schedule the Veteran for a VA audiological examination to determine the extent and etiology of any hearing loss and tinnitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  With respect to any diagnosed hearing loss and tinnitus, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that any hearing loss or tinnitus is related to the Veteran's active military service, to include the Veteran's stated noise exposure in connection with his service aboard the USS Alvin C. Cockrell.  The examiner should also address the possibility of post-service onset.  In providing this opinion, the examiner should comment on whether there is any medical reason to accept or reject the proposition that the Veteran had in-service noise exposure that could have led to his current conditions.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  (Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the remaining claims on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


